Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response application 16/794667 filed on 02/19/20. 

Summary of claims
	
Claims 1-20 are pending.

Claims 1-20 are rejected.	


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kandasamy et al. (US Pub. 2019/0289543).

As to claims 1, 10 and 17 the prior art teaches a method of reducing a power consumption of a wireless device, the method comprising: 

performing, by the wireless device, a calibration of wireless communication circuitry of the wireless device in response to establishing a wireless communication connection with a wireless access point (see fig 1 paragraph 0025-0030); 

determining, by the wireless device, a number of disconnections between the wireless device and the wireless access point over a predefined period of time (see fig 1-2 paragraph 0030-0035 and background); 



As to claims 2, 11 and 18 the prior art teaches further comprising: 

determining, by the wireless device, a second number of disconnections between the wireless device and the wireless access point over the predefined period of time in response to increasing the sleep interval based on the number of disconnections between the wireless device and the wireless access point being less than the threshold number of disconnections (see fig 1-4 paragraph 0035-0040); 

and returning, by the wireless device, the sleep interval of the wireless communication circuitry of the wireless device to a prior sleep interval in response to determining the second number of disconnections between the wireless device and the wireless access point over the predefined period of time is at least the threshold number of disconnections (see fig 1-4 paragraph 0040-0043).

As to claims 3, 12 and 19, the prior art teaches further comprising: 



and increasing, by the wireless device, the sleep interval of the wireless communication circuitry of the wireless device in response to determining the amount of the at least one of the broadcast or multicast traffic messages received by the wireless device exceeds a threshold amount of traffic (see fig 1-4 paragraph 0034-0038).

As to claims 4 and 13 the prior art teaches further comprising: 

determining, by the wireless device, a second number of disconnections between the wireless device and the wireless access point over the predefined period of time in response to increasing the sleep interval based on the amount of the at least one of the broadcast or multicast traffic messages received by the wireless device exceeding the threshold amount of traffic (see fig 1, fig 3-5 paragraph 0041-0045); 

and returning, by the wireless device, the sleep interval of the wireless communication circuitry of the wireless device to a prior sleep interval in response to determining the second number of disconnections between the wireless device and the wireless access point over the predefined period of time is at least the threshold number of disconnections (see fig 1, fig 3-5 paragraph 0043-0047 and background).

As to claims 5 and 14 the prior art teaches wherein determining the number of disconnections comprises periodically determining the number of disconnections between the wireless device and the wireless access point over the predefined period of time (see fig 1-2 paragraph 0032-0037 and background).

As to claim 6, 15 and 20 the prior art teaches further comprising: 

determining, by the wireless device, a wireless signal strength of the wireless communication connection established between the wireless device and the wireless access point (see fig 1-3 and 5 paragraph 0032-0034); 

disconnecting, by the wireless device, the wireless communication connection with the wireless access point in response to determining that the wireless signal strength of the wireless communication connection established between the wireless device and the wireless access point is below a threshold signal strength (see fig 1-3 and fig 5 paragraph 0034-0037 and summary); 

and establishing a wireless communication connection with another wireless access point in response to disconnecting the wireless communication connection with the wireless access point (see fig 1-3 and fig 5 paragraph 0036-0041).

As to claims 7 the prior art teaches further comprising 

determining, by the wireless device, a wireless signal strength of a prospective wireless communication connection between the wireless device and the another wireless access point (see fig 1 and fig 4-6 paragraph 0042-0047); 

and wherein disconnecting the wireless communication connection with the wireless access point comprises disconnecting the wireless communication connection with the wireless access point in response to determining that (1) the wireless signal strength of the wireless communication connection established between the wireless device and the wireless access point is below the threshold signal strength and (ii) the wireless signal strength of the prospective wireless communication connection between the wireless device and the another wireless access point is greater than the wireless signal strength of the wireless communication connection established between the wireless device and the wireless access point (see fig 1 and fig 4-6 paragraph 0045-0051).

As to claim 8 the prior art teaches wherein the wireless communication circuitry comprises Wi-Fi communication circuitry (see fig 1-3 and fig 5 paragraph 0028-0035 and background).

As to claims 9 and 16 the prior art teaches wherein the wireless device comprises an access control device including a physical lock mechanism to secure a corresponding passageway; and wherein the wireless access point comprises a router (see fig 1-3 and fig 5 paragraph 0032-0038 and summary).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851